Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9, 11, 13-19, and 21 are pending.  Claims 10, 12, and 20 have been canceled.  Note that, Applicant’s amendment and arguments filed 6/23/22 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejection as set forth in the Office action mailed 3/25/22 have been withdrawn:
	The objection to claim 9 due to minor informalities has been withdrawn.
	The rejection of claims 3-6 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 12-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keuleers et al (US 2017/0226449) in view of Dreher et al (US 2013/0172226) and EP 3,409,754.
Keuleers et al teach a liquid laundry detergent composition suitable for formulation into a water-soluble unit dose article, wherein the liquid laundry detergent composition includes an anionic surfactant; 1,2-propanediol, dipropylene glycol and a water-soluble unit dose article including said liquid laundry detergent composition.  The liquid laundry composition has a pH between 6 and 10.  See para. 33.  The water-soluble film may contain polyvinyl alcohol and other polymers such as starch. See paras. 63-69. The film can comprise one or more additive ingredients such as such as plasticizers such as glycerol, ethylene glycol, propylene glycol, etc.  Other additives may include detergent additives, surfactants, dispersants, etc.  See paras. 78-82.  The unit dose article may be used to wash fabrics in which the unit dose article is contacted with water such that the liquid laundry detergent composition is diluted in water by at least 400 fold to form a wash liquor, and contacting fabrics with said wash water.  See para. 93.  The liquid laundry detergent may contain additional ingredients such as perfumes, perfume delivery systems, enzymes, etc.  See paras. 35-36.  Keuleers et al teach that the film may contain a bittering agent.  See para. 89.  
Keuleers et al do not teach a concentrated acid delivery source in the form of a water soluble unit dose or a process of reducing malodor on fabrics by washing the fabrics with a wash liquor containing a detergent and a concentrated acid delivery source in the form of a water-soluble unit dose as recited by the instant claims.  
Dreher et al teach a fibrous structure comprising a plurality of fibrous elements and one or more water-soluble, active agent-containing particles.  See para. 7.  The fibrous structure is capable of performing a desired function.  See para. 35.  A fibrous element means an elongate particulate which may be a filament or fiber.  See para. 40.  Active agent containing-particle means a solid additive comprising one or more active agents, wherein the active agent containing particle may exhibit a median particle size of 1600 microns or less.  See paras. 52 and 53.  If the fibrous structure is used in a washing machine for laundry care purposes, the conditions of intended use will include those temperature, chemical, physical, and/or mechanical conditions present in a washing operation.  If the fibrous structure is to be used in a dishwashing operation by a dishwashing machine, the conditions of intended used will include the temperature, chemical, physical, and/or mechanical conditions present in a dishwashing machine.  See paras. 65-67.  The fibrous elements may be water-soluble or water-insoluble and may contain one or more active agents.  In one embodiment, the fibrous element comprises one or more active agents, wherein the actives may be fabric care stain removal agents, and include pH adjusting agents, surfactants, buffering agents, acids, etc.  See para. 155. wherein the total level of filament-forming materials present in the fibrous element is from about 5% to less than 80% by weight on a dry fibrous element basis and/or dry fibrous structure basis and the total level of active agents present in the fibrous element is greater than 20% to about 95% by weight on a dry fibrous element basis and/or dry fibrous structure basis.  See para. 113.  The filament-forming material is any suitable material, such as a polymer which may be water-soluble.  Suitable polymers include polyvinyl alcohol, starch, hydroxymethyl cellulose, etc.  See paras. 127-143.   Note that, Dreher exemplifies filament forming compositions containing active ingredients along with polyvinyl alcohol.  See Table 1.  Suitable active agents include surfactants, alkoxylated polyamine polymers, chelating agents, builders, polymeric dispersing agents, etc.  See paras. 155-157.  Suitable surfactants include anionic surfactants, nonionic, cationic surfactants, amphoteric surfactants, and mixtures thereof, wherein suitable anionic surfactants include alkyl ethoxylated sulfates having an alkyl group of 8 to 24 carbon atoms and 1 to 10 ethylene oxide units, C11-C18 alkyl benzene sulfonates, etc., and sodium, potassium, etc., counterions, and suitable nonionic surfactants include the commercially available Pluronic surfactants, etc., further wherein the total amount of surfactants is from about 0.5% to about 95% by weight of the particles.  See paras. 161-180.   Dreher teaches that the filaments may contain pH adjusting agents such as citric acid.  See paras. 117-118.
‘754 teaches detergent cleaning compositions comprising a bleaching system and particles having a core comprising a water-soluble solid coating material, wherein said detergent cleaning composition preferably is a laundry composition or a dishwashing composition.  See Abstract.  Suitable particles include those with a core of citric acid coated with sodium citrate, etc.  See paras. 19 and 20.  The use of these particles increases the wash and bleach performance of the composition.  See para. 1.  The particles contain at least 70% by weight, preferably at least 90% by weight of citric acid.  See paras. 8-9.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use citric acid coating with sodium citrate in the water-soluble film as taught by Keuleers et al, with a reasonable expectation of success, because Dreher et al teach the use of a similar water-soluble film containing acids, pH adjusting agents, etc.; ‘754 teaches that the use of citric acid coated with sodium citrate in a similar laundry composition provides enhanced cleaning properties, and further, Keuleers et al teach that the water soluble film may contain a variety of detergent additive ingredients in general.  Note that, the Examiner asserts that citric acid-coated particles dispersed throughout the water soluble film as taught by Keuleers et al in view of Dreher et al and ‘754 would suggest citric acid-coated particles on the surface of the film and would fall within the scope of a coating comprising citric acid as recited by instant claim 9.  Additionally, Keuleers et al teach the use of a bittering agent in general, and citric acid taught as suitable for use in the film by Keuleers et al, would function as providing an undesirable taste on the surface of the film.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reduce malodor on fabrics by washing the fabrics with a wash liquor containing a detergent and a concentrated acid delivery source in the form of a water-soluble unit dose as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Keuleers et al in view of Dreher et al and ‘754 suggest a process of reducing malodor on fabrics by washing the fabrics with a wash liquor containing a detergent and a concentrated acid delivery source in the form of a water-soluble unit dose as recited by the instant claims.  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keuleers et al (US 2017/0226449) in view of Dreher et al (US 2013/0172226) and EP 3,409,754 as applied to claims 1, 3-9, 12-17, and 21  above, and further in view of Kouvroukoglou et al.
Keuleers et al are relied upon as set forth above.  However, Keuleers et al do not teach the formulation of a composition having a pH of less than 6 as recited by the instant claims.  
Kouvroukoglou et al teach water-soluble pouch containing a liquid detergent composition, wherein the liquid detergent composition includes at least a surfactant and a builder.  See column 2, lines 30-69.  Highly preferred are also a perfume, brightener, buffereing agent, etc., to maintain the pH of the composition from 5.5 to 9.  See column 3, lines 1-55.    The water-soluble film may contain polyvinyl alcohol.  The film can comprise one or more additive ingredients such as such as plasticizers such as glycerol, ethylene glycol, propylene glycol, etc.  Other additives may include detergent additives, emulsifying agents/dispersants, etc.  See column 2, lines 1-55.  The unit dose article may be used to wash fabrics in which the unit dose article is contacted with water such that the liquid laundry detergent composition is diluted in water by at least 400 fold to form a wash liquor, and contacting fabrics with said wash water.  See para. 93.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the composition as taught by Keuleers et al to have a pH of 5.5, with a reasonable expectation of success, because Kouvroukoglou et al teach the use of a similar composition having a pH of 5.5 and further, Keuleers et al teach that the amounts and types of components added to the composition may be varied within wide ranges which would allow for the formulation of the composition to have various pH values.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keuleers et al (US 2017/0226449) in view of Dreher et al (US 2013/0172226) and EP 3,409,754 as applied to claims 1, 3-9, 12-17, and 21 above, and further in view of Meier et al (US 2015/0158645).
Keuleers et al are relied upon as set forth above.  However, Keuleers et al do not teach the use of a bittering agent on the outer surface of its unit dose article in addition to the other requisite components of the composition as recited by the instant claims.  
Meier et al teach a water-soluble packaging which contains an agent and a water-soluble wrapping, in which the water-soluble wrapping contains, at least in part, a bittering agent with a bitterness value of between 1,000 and 200,000.  See para. 14.  The bittering agent may be applied to the outer surface of the water-soluble wrapping.  See paras. 35-38. The bittering agent prevents children from place the water-soluble packaging in their mouth.  See para. 15-17.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bittering agent on the surface of the water-soluble pouch as taught by Keuleers et al, with a reasonable expectation of success, because Meier et al teach that the use of a bitterness agent on the outer surface of the package prevents children from putting the package in their mouth and further, Keuleers et al teach the use of bittering agents in general. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Keuleers et al (US 2017/0226449) in view of Dreher et al (US 2013/0172226) and EP 3,409,754 as applied to claims 1, 3-9, 12-17, and 21 above, and further in view of Brooker et al (US 2015/0267155). 
Keuleers et al are relied upon as set forth above.  However, Keuleers et al do not teach the specific temperature and time in as recited by the instant claims.  
	Brooker et al teach a multicompartment water-soluble unit dose article comprising a water-soluble film and a liquid laundry detergent composition.  See Abstract.  Any suitable washing machine may be used, wherein the wash temperature may be 30 degrees Celsius or less with a wash cycle of 5 of 20 minutes.  See paras. 106-110.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to wash fabrics at a temperature, for example, or 20 degrees for a time of 10 minutes, with a reasonable expectation of success, because Brookers et al teach washing fabrics at a temperature, for example, or 20 degrees for a time of 10 minutes, and further, Keuleers et al teach washing laundry in general.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 13-19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, and 12-21 of copending Application No. 16/823645 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10, and 12-21 of 16/823645 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reduce malodor on fabrics by washing the fabrics with a wash liquor containing a detergent and a concentrated acid delivery source in the form of a water-soluble unit dose as recited by the instant claims, with a reasonable expectation of success, because claims 1-8, 10, and 12-21 of 16/823645 suggest a process of reducing malodor on fabrics by washing the fabrics with a wash liquor containing a detergent and a concentrated acid delivery source in the form of a water-soluble unit dose as recited by the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Keuleers et al in view of Dreher et al and ‘754, Applicant states that the Office action fails to provide a prima facie case of obviousness since the Office action shows no teaching of wherein the water-soluble unit dose comprises from about 50% to about 70% by weight of the water-soluble unit dose of an active agent comprising an acid.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Keuleers et al in view of Dreher et al and ‘754 suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
	For example, Keuleers et al clearly teach that the film can comprise one or more detergent additive ingredients (See paras. 78-82 of Keuleers et al).  Additionally, Dreher et al clearly teach a similar water-soluble film in which the film containing a fibrous element, wherein the fibrous element comprises one or more active agents, wherein the actives may be fabric care stain removal agents, and include pH adjusting agents, surfactants, buffering agents, acids, etc. (See para. 155 of Dreher et al. wherein the total level of the total level of active agents present in the fibrous element is greater than 20% to about 95% by weight on a dry fibrous element basis and/or dry fibrous structure basis (See para. 113 of Dreher et al), which would clearly suggest, for example, 50% or 60% by weight of an acid in the film such as citric acid as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the are clearly would have been motivated to use citric acid coating with sodium citrate in the water-soluble film as taught by Keuleers et al, with a reasonable expectation of success, because Dreher et al teach the use of a similar water-soluble film containing acids, pH adjusting agents, etc.; ‘754 teaches that the use of citric acid coated with sodium citrate in a similar laundry composition provides enhanced cleaning properties, and further, Keuleers et al teach that the water soluble film may contain a variety of detergent additive ingredients in general.   Thus, the Examiner asserts that the teachings of Keuleers et al in view of Dreher et al and ‘754, are sufficient to render the claimed invention obvious under 35 USC 103.    
With respect to the rejection of instant claims 18 and 19 under 35 USC 103 using Keuleers et al in view of Dreher et al and EP 3,409,754, further in view of Kouvroukoglou et al, Applicant states that the teachings of Keuleers et al in view of Dreher et al and EP 3,409,754 are not sufficient to suggest the claimed invention and that the teachings of Kouvroukoglou et al are not sufficient to remedy the deficiencies of Keuleers et al in view of Dreher et and EP 3,409,754.  In response, note that, the Examiner asserts that the teachings of Keuleers et al in view of Dreher et al and EP 3,409,754 are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Kouvroukoglou et al is analogous prior art relative to the claimed invention and Keuleers et al and that one of ordinary skill in the art clearly would have looked to the teachings of Kouvroukoglou et al to cure the deficiencies of Keuleers et al in view of Dreher et al and EP 3,409,754 with respect to instant claims 18 and 19.  Kouvroukoglou et al is a secondary reference relied upon for its teaching of the formulation of a composition having a pH of less than 6.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to formulate the composition as taught by Keuleers et al to have a pH of 5.5, with a reasonable expectation of success, because Kouvroukoglou et al teach the use of a similar composition having a pH of 5.5 and further, Keuleers et al teach that the amounts and types of components added to the composition may be varied within wide ranges which would allow for the formulation of the composition to have various pH values.  Thus, the Examiner asserts that the teachings of Keuleers et al in view of Dreher et al and ‘754, further in view of Kouvroukoglou et al, are sufficient to render the claimed invention obvious under 35 USC 103.    
With respect to the rejection of instant claim 11 under 35 USC 103 using Keuleers et al in view of Dreher et al and EP 3,409,754, further in view of Meier et al, Applicant states that the teachings of Keuleers et al in view of Dreher et al and EP 3,409,754 are not sufficient to suggest the claimed invention and that the teachings of Meier et al are not sufficient to remedy the deficiencies of Keuleers et al in view of Dreher et and EP 3,409,754.  In response, note that, the Examiner asserts that the teachings of Keuleers et al in view of Dreher et al and EP 3,409,754 are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Meier et al is analogous prior art relative to the claimed invention and Keuleers et al and that one of ordinary skill in the art clearly would have looked to the teachings of Meier et al to cure the deficiencies of Keuleers et al in view of Dreher et al and EP 3,409,754 with respect to instant claim 11.  Meier et al is a secondary reference relied upon for its teaching of the use of a bittering agent on the outer surface of its unit dose article.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a bittering agent on the surface of the water-soluble pouch as taught by Keuleers et al, with a reasonable expectation of success, because Meier et al teach that the use of a bitterness agent on the outer surface of the package prevents children from putting the package in their mouth and further, Keuleers et al teach the use of bittering agents in general.  Thus, the Examiner asserts that the teachings of Keuleers et al in view of Dreher et al and ‘754, further in view of Meier et al, are sufficient to render the claimed invention obvious under 35 USC 103.    
With respect to the rejection of instant claim 2 under 35 USC 103 using Keuleers et al in view of Dreher et al and EP 3,409,754, further in view of Brooker et al, Applicant states that the teachings of Keuleers et al in view of Dreher et al and EP 3,409,754 are not sufficient to suggest the claimed invention and that the teachings of Brooker et al are not sufficient to remedy the deficiencies of Keuleers et al in view of Dreher et and EP 3,409,754.  In response, note that, the Examiner asserts that the teachings of Keuleers et al in view of Dreher et al and EP 3,409,754 are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Meier et al is analogous prior art relative to the claimed invention and Keuleers et al and that one of ordinary skill in the art clearly would have looked to the teachings of Brooker et al to cure the deficiencies of Keuleers et al in view of Dreher et al and EP 3,409,754 with respect to instant claim 2.  Brooker et al is a secondary reference relied upon for its teaching of the specific temperature and time in as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to wash fabrics at a temperature, for example, or 20 degrees for a time of 10 minutes, with a reasonable expectation of success, because Brookers et al teach washing fabrics at a temperature, for example, of 20 degrees for a time of 10 minutes, and further, Keuleers et al teach washing laundry in general.  Thus, the Examiner asserts that the teachings of Keuleers et al in view of Dreher et al and ‘754, further in view of Brooker et al, are sufficient to render the claimed invention obvious under 35 USC 103.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/September 21, 2022